Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 30 March 2021 has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 8-10 & 15-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Saneyoshi et al. (US 10,931,208).
Regarding claim 1, Saneyoshi teaches an inflation segment comprising: 
an inflation enclosure (formed by electrode films 10 & 20, with spaces Sa & Sb; Fig.3); and 
a plurality of artificial muscle layers (electrode films) 10 & 20 provided within the inflation enclosure in a stacked arrangement (Fig.3), each of the plurality of artificial muscle layers comprising one or more artificial muscles (i.e., actuator expands and contracts when voltages are applied to electrode films 10 & 20; c.4:23-34), wherein: 
the one or more artificial muscles of each of the plurality of artificial muscle layers are operable between an actuated state (expansion) and a non-actuated (contraction) state (c.4:23-34); and one or more fastening members (adhesive) for attaching the inflation segment to another inflation segment (i.e., adhesive between pairs of electrode films 10 & 20 stacked in Z-direction; c.4:4-11; Fig.3).

    PNG
    media_image1.png
    674
    600
    media_image1.png
    Greyscale

Regarding claim 2, the one or more fastening members (adhesive) are provided on one or more of sides of the inflation enclosure (Fig.3).
Regarding claim 3, a second inflation enclosure in a stacked arrangement (i.e., another layer of stacked films; Fig.3); and an inflatable air pocket provided between the inflation enclosure and the second inflation enclosure (e.g., space Sb), wherein the inflatable air pocket is operable between an inflated state and a deflated state (i.e., when actuator expands and contracts when voltages are applied to electrode films 10 & 20; c.4:23-34).
Regarding claim 8, Saneyoshi teaches an inflation system comprising: 
a plurality of inflation segments (i.e., pairs of electrode films 10 & 20 stacked in Z-direction; Fig.3), 
each inflation segment comprising: 
an inflation enclosure (formed by electrode films 10 & 20, with spaces Sa & Sb; Fig.3); and a plurality of artificial muscle layers (electrode films) 10 & 20 provided within the inflation enclosure in a stacked arrangement (Fig.3), each of the plurality of artificial muscle layers comprising one or more artificial muscles (i.e., actuator expands and contracts when voltages are applied to electrode films 10 & 20; c.4:23-34), wherein: 
the one or more artificial muscles of each of the plurality of artificial muscle layers are operable between an actuated (expansion) state and a non-actuated (contraction) state (c.4:23-34); and 
one or more fastening members (adhesive) for attaching one or more of the plurality of inflation segments to another of the plurality of inflation segments (i.e., adhesive between pairs of electrode films 10 & 20 stacked in Z-direction; c.4:4-11; Fig.3).
Regarding claim 9, the one or more fastening members (adhesive) are provided on one or more of sides of the inflation enclosure (Fig.3).
Regarding claim 10, each of the plurality of inflation segments comprises: a second inflation enclosure in a stacked arrangement (i.e., another layer of stacked films; Fig.3); and an inflatable air pocket provided between the inflation enclosure and the second inflation enclosure (e.g., space Sb), wherein the inflatable air pocket is operable between an inflated state and a deflated state (i.e., when actuator expands and contracts when voltages are applied to electrode films 10 & 20; c.4:23-34).
Regarding claim 15, Saneyoshi teaches a method for actuating an inflation system, the method comprising: 
connecting a plurality of inflation segments to one another at adjacent sides (i.e., pairs of electrode films 10 & 20 stacked in Z-direction; Fig.3), each inflation segment comprising: 
an inflation enclosure (formed by electrode films 10 & 20, with spaces Sa & Sb; Fig.3); and 
a plurality of artificial muscle layers (electrode films) 10 & 20 provided within the inflation enclosure in a stacked arrangement (Fig.3), 
each of the plurality of artificial muscle layers comprising one or more artificial muscles
(i.e., actuator expands and contracts when voltages are applied to electrode films 10 & 20; c.4:23-34), 
each artificial muscle comprising a housing having an electrode region (corresponding to electrodes 10 & 20), an expandable fluid region (space) Sa, and an electrode pair 10 & 20 positioned in the electrode region of the housing (Fig.3), providing a voltage using a power supply (not shown, inherent) electrically coupled to the electrode pair of each artificial muscle of the plurality of artificial muscle layers (c.1:26-29); and 
applying the voltage to the electrode pair of at least one artificial muscle of at least one of the plurality of artificial muscle layers, thereby actuating the electrode pair of the at least one artificial muscle from a non-actuated (contracted) state to an actuated (expanded) state (c.4:23-34).  
Regarding claim 16, the method further comprises delivering a fluid (i.e., air inherent to space) into an inflatable air pocket (e.g., space Sb) provided between the inflation enclosure and a second inflation enclosure of the plurality of inflation segments (i.e., between adjacent layers of stacked film; Fig.3), a plurality of artificial muscle 2822562-5962/2020-329layers provided within the second inflation enclosure in a stacked arrangement, wherein the inflatable air pocket is operable between an inflated (expanded) state and a deflated (contracted) state c.4:23-34).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-10 & 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Horning (US Pat.Pub.2005/0067919) in view of Pelrine et al. (US 6,664718).
Regarding claim 1, Horning teaches an inflation segment (circular cell) 102 comprising: 
an inflation enclosure (formed by bonding top and bottom sheets 100, 101 around a circumference or perimeter of a circular cell 102, with a leak hole 104 to allow air to flow from inside the cell when power is applied; ¶[0019]; Fig.1); and 
a single artificial muscle layer (Fig.2), each artificial muscle layer comprising one or more artificial muscles (i.e., top and bottom sheets 100, 101; Fig.2), wherein: 
the one or more artificial muscles of each of the plurality of artificial muscle layers are operable between an actuated state and a non-actuated state (i.e., power applied to electrodes 112, 114 causes the cell to retract onto itself; ¶[0020]; Fig.2); and 
one or more fastening members (i.e., bottom sheet) 100 for attaching the inflation segment 102 to another inflation segment 102 (Fig.1).
Horning does not teach a “plurality of artificial muscle layers” within the inflation enclosure “in a stacked arrangement”.


    PNG
    media_image2.png
    289
    391
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    215
    337
    media_image3.png
    Greyscale


But, Pelrine teaches polymer transducers suitable for use as artificial muscles comprising 
two or more layers of electroactive polymer sandwiched together. An advantage of the layered construction is that multiple electroactive polymer layers may be stacked in parallel to produce a desired force that would otherwise not obtainable using a single polymer layer. In addition, the stroke of a linear device may be increased by adding similar linear motion devices in series (abstract; c.1:10-18; c.20:20-42; c.22:44-55; Fig.2C). 
 Thus, it would have been obvious before the effective filing date to provide Horning’s artificial muscle actuator with a “plurality of artificial muscle layers” within the inflation enclosure “in a stacked arrangement” since Pelrine teaches that multi-layered, stacked polymer transducers would have been desirable to produce a desired force that would otherwise not obtainable using a single polymer layer.
Regarding claim 2, the one or more fastening members (i.e., bottom sheet) 100 of Horning are provided on one or more of the sides of the inflation enclosure (Figs.1-2).
Regarding claim 3, the combination of Horning’s single-layer arrangement of inflation enclosures (i.e., circular cells 102) comprising inflatable air pockets with Pelrine’s multi-layered, stacked arrangement reads on “a second inflation enclosure in a stacked arrangement; and an inflatable air pocket provided between the inflation enclosure and the second inflation enclosure, wherein the inflatable air pocket is operable between an inflated state and a deflated state.”
Regarding claim 8, Horning teaches an inflation system comprising a plurality of inflation segments (circular cells) 102 (Fig.1), each inflation segment comprising the claimed features corresponding to claim 1, except for a “plurality of artificial muscle layers provided within the inflation enclosure in a stacked arrangement”.  But, as noted with respect to claim 1, 
this would have been obvious before the effective filing date since Pelrine teaches that multi-layered, stacked polymer transducers would have been desirable to produce a desired force that would otherwise not obtainable using a single polymer layer.
Regarding claim 9, the one or more fastening members (i.e., bottom sheet) 100 of Horning are provided on one or more of the sides of the inflation enclosure (Figs.1-2).
Regarding claim 10, the combination of Horning’s single-layer arrangement of inflation enclosures (i.e., circular cells 102) comprising inflatable air pockets with Pelrine’s multi-layered, stacked arrangement reads on “a second inflation enclosure; and a plurality of artificial muscle layers provided within the second inflation enclosure in a stacked arrangement; and an inflatable air pocket provided between the inflation enclosure and the second inflation enclosure, wherein the inflatable air pocket is operable between an inflated state and a deflated state.”  
Regarding method claim 15,  Horning teaches a method for actuating an inflation system comprising connecting a plurality of inflation segments (circular cells) 102 to one another at adjacent sides (Fig.1), each inflation segment comprising an inflation enclosure (formed by bonding top and bottom sheets 100, 101 around a circumference or perimeter of a circular cell 102, with a leak hole 104 to allow air to flow from inside the cell when power is applied; ¶[0019]; Fig.1); and an artificial muscle layer comprising a housing having an electrode region (not numbered), an expandable fluid region (i.e., inside cell; ¶[0019]), and an electrode pair 112, 114 positioned in the electrode region of the housing (Fig.2), providing a voltage using a power supply electrically coupled to the electrode pair of each artificial muscle (i.e., from power applied to electrodes 112, 114; ¶[0019]); and applying the voltage to the electrode pair of at least one artificial muscle layer, thereby actuating the electrode pair of the at least one artificial muscle from a non-actuated state to an actuated state (i.e., power applied to electrodes 112, 114 causes the cell to retract onto itself; ¶[0019]; Fig.2).  
Horning does not teach a “plurality of artificial muscle layers provided within the inflation enclosure in a stacked arrangement”.  
But, as noted with respect to claim 1, this would have been obvious before the effective filing date since Pelrine teaches that multi-layered, stacked polymer transducers would have been desirable to produce a desired force that would otherwise not obtainable using a single polymer layer.
Regarding claim 16, the combination of Horning’s single-layer arrangement of inflation enclosures (i.e., circular cells 102) comprising inflatable air pockets with Pelrine’s multi-layered, stacked arrangement reads on the further method features of “delivering a fluid into an inflatable air pocket provided between the inflation enclosure and a second inflation enclosure of the plurality of inflation segments, a plurality of artificial muscle 2822562-5962/2020-329 layers provided within the second inflation enclosure in a stacked arrangement, wherein the inflatable air pocket is operable between an inflated state and a deflated state.”  
Claims 1-2, 8-9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Goyal et al. (US 8,405,277) in view of Couvillon (US 6,679,836). 
Regarding claim 1, Goyal teaches an inflation segment (spiral actuator) 1 comprising: 
an inflation enclosure (defined by long actuator portions 2-3 and connection members 4; Figs.2A-2B); and 
a plurality of artificial muscle layers (long actuator portions) 2 & 3 provided within the inflation enclosure in a stacked arrangement (c.3:57-61; Figs.2A-2B), each of the plurality of artificial muscle layers comprising one or more artificial muscles (i.e., the long actuator portions 2 and 3 bend in response to voltage application; c.10:1-10) wherein: 
the one or more artificial muscles of each of the plurality of artificial muscle layers are operable between an actuated state (Fig.2B) and a non-actuated state (Fig.2A). 

    PNG
    media_image4.png
    261
    367
    media_image4.png
    Greyscale
      
    PNG
    media_image5.png
    253
    255
    media_image5.png
    Greyscale

Goyal does not teach “one or more fastening members for attaching the inflation segment to another inflation segment.”
But, Couvillon teaches a guide catheter with a plurality of segments (electroactive polymer actuators) 210 disposed along its axial length and fastening members (structural elements) 202 between each actuator 210, for attaching the actuators together in a number of ways, over various lengths of the catheter, to provide complex shapes and allow the catheter to be bent into desired configurations (c.5:53-c.6:46; Figs.2-3).

    PNG
    media_image6.png
    299
    277
    media_image6.png
    Greyscale
      
    PNG
    media_image7.png
    305
    274
    media_image7.png
    Greyscale

Thus, it would have been obvious before the effective filing date to modify Goyal and provide one or more fastening members for attaching the inflation segment to another inflation segment since Couvillon teaches the fastening members would have attached multiple actuators together in a number of ways allowing the actuator to form complex shapes and bend into desired configurations.
Regarding claim 2, Couvillon’s one or more fastening members 202 are provided on one or more of sides of the actuators 202 corresponding to the inflation enclosure of the actuator in Goyal.
Regarding claim 8, Goyal teaches an inflation system comprising: 
an inflation segment (spiral actuator) 1 comprising: 
an inflation enclosure (defined by long actuator portions 2-3 and connection members 4; Figs.2A-2B); and 
a plurality of artificial muscle layers (long actuator portions) 2 & 3 provided within the inflation enclosure in a stacked arrangement (c.3:57-61; Figs.2A-2B), each of the plurality of artificial muscle layers comprising one or more artificial muscles (i.e., the long actuator portions 2 and 3 bend in response to voltage application; c.10:1-10), wherein: 
the one or more artificial muscles of each of the plurality of artificial muscle layers are operable between an actuated state (Fig.2B) and a non-actuated state (Fig.2A).  
Goyal does not teach “a plurality of inflation segments…and one or more fastening members for attaching one or more of the plurality of inflation segments to another of the plurality of inflation segments.”
But, as noted above with respect to claim 1, this would have been obvious before the effective filing date since Couvillon teaches the fastening members would have attached multiple actuators together in a number of ways allowing the actuator to form complex shapes and bend into desired configurations.
Regarding claim 9, Couvillon’s one or more fastening members 202 are provided on one or more of sides of the actuators 202 corresponding to the inflation enclosure of the actuator in Goyal.
Regarding claim 15, Goyal teaches a method for actuating an inflation system, the method comprising: 
an inflation segment (spiral actuator) 1 comprising: 
an inflation enclosure (defined by long actuator portions 2-3 and connection members 4; Figs.2A-2B);
a plurality of artificial muscle layers (long actuator portions) 2 & 3 provided within the inflation enclosure in a stacked arrangement (c.3:57-61; Figs.2A-2B), each of the plurality of artificial muscle layers comprising one or more artificial muscles (i.e., the long actuator portions 2 and 3 bend in response to voltage application; c.10:1-10) each artificial muscle comprising a housing having an electrode region (corresponding to electrodes 10 & 20), an expandable fluid region (space) Sa, and an electrode pair 10 & 20 positioned in the electrode region of the housing (Fig.3), 
providing a voltage using a power supply (not shown, inherent) electrically coupled to the electrode pair of each artificial muscle of the plurality of artificial muscle layers (i.e., a voltage is applied to electrodes; c.4:4; c.10:1-10);
applying the voltage to the electrode pair of at least one artificial muscle of at least one of the plurality of artificial muscle layers, thereby actuating the electrode pair of the at least one artificial muscle from a non-actuated (Fig.2A) state to an actuated (Fig.2B) state (c.4:4; c.10:1-10).  
Goyal does not teach a method of “connecting a plurality of inflation segments to one another at adjacent sides”.
But, as noted above with respect to claim 1, this would have been obvious before the effective filing date since Couvillon teaches fastening members for attaching multiple actuators together in a number of ways allowing the actuator to form complex shapes and bend into desired configurations.

  Allowable Subject Matter
Claims 4-7, 11-14 & 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not further teach the claimed inflation segment comprising, inter alia, 
“each artificial muscle comprises: a housing comprising an electrode region and an expandable fluid region; a dielectric fluid housed within the housing; and an electrode pair comprising a first electrode and a second electrode positioned in the electrode region of the housing, wherein: at least one of the first electrode and the second electrode comprises a central opening encircling the expandable fluid region” (claim 4); or
“each artificial muscle comprises: a housing comprising an electrode region and an expandable fluid region; a dielectric fluid housed within the housing; and an electrode pair comprising a first electrode and a second electrode positioned in the electrode region of the housing, wherein: at least one of the first electrode and the second electrode comprises a central opening encircling the expandable fluid region” (claim 11); or 
the claimed method including, inter alia, “each artificial muscle comprises: a dielectric fluid housed within the housing; and the electrode pair comprises a first electrode and a second electrode positioned in the electrode region of the housing, wherein: at least one of the first electrode and the second electrode comprises a central opening encircling the expandable fluid region, in response to applying the voltage, the electrode pair is attracted to one another and the dielectric fluid is directed into the expandable fluid region of the housing by the electrode pair to expand the expandable fluid region” (claim 17).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029. The examiner can normally be reached 9-5.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel, can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BURTON S MULLINS/Primary Examiner, Art Unit 2834